MEMORANDUM **
A review of the record and the opening brief indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Appellants’ complaint for damages in this case is essentially identical to the earlier complaint filed in case No. 4:06-CV-00525-GLF. Because appellants’ claims *605have been adjudicated and a final judgment on the merits has been previously reached, appellants’ claims are barred by res judicata. See, e.g., Federated Dep’t Stores, Inc. v. Moitie, 452 U.S. 394, 398, 101 S.Ct. 2424, 69 L.Ed.2d 103 (1981); In re Jenson, 980 F.2d 1254, 1256 (9th Cir. 1992).
Accordingly, appellees’ joint motion for summary affirmance of the district court’s judgment is granted.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.